DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 10/29/2020.  	Claims 1-15 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 10/29/2020 are accepted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2020/0084046 A1 to Bessonov, (hereinafter, “Bessonov”) in view of US Patent No. US 10,990,693 B1 to Newman, (hereinafter, “Newman”).

As per claims 1 and 7, Bessonov teaches an apparatus, comprising: 
a database containing encrypted records that provide format requirements (Bessonov, para. [0072] FIG. 7 is a flow chart illustrating an example, from the perspective of an entity operating and maintaining a datastore such as BASE (database), of a method for validating data and attesting to its accuracy in a secure distributed environment 700…After the start 701, encrypted user data fields (encrypted records) encrypted by user private keys are received 702… A data request can be received from a validator 704. The data request can specify at least one requested field (format requirements), the requested fields being one of the encrypted user data fields. In response to the data request, the requested data fields can be provided to the validator”); 
a computer processor; and a computer memory (Bessonov, para. [0050] “FIG. 1 is a high-level block diagram of a network node supporting systems and methods for validating data and attesting to its accuracy in a secure distributed environment, according to embodiments disclosed herein. A computing device in the form of a computer 101 configured to interface with controllers, peripheral devices, and other elements disclosed herein may include one or more processing units 114, memory 102, removable storage 115, and non-removable storage 116.”), coupled to the computer processor, storing instruction that, when executed by the computer processor cause the computer processor to: 
access the database (Bessonov, para. [0070] “FIG. 5 depicts network nodes 502 maintaining an open public decentralized storage (OPDS) 501, according to embodiments disclosed herein. The validator 405, the business 406, and the user 403 can access the OPDS 501 through OPDS network nodes 502 to thereby read data from or write data to the ODPS.”), 
decrypt the encrypted data, create validation conditions based on the format requirements (Bessonov, para. [0073] “a method validating data and attesting to its accuracy in a secure distributed environment 800, according to embodiments disclosed herein. After the start 801 a validation request can be received 802. A user may be requesting validation of at least one requested field…The encrypted user data fields can be obtained 803 and decrypted (decrypt encrypted data) 804 to obtain the requested data fields (format requirements).” And para. [0066] “The block data 315 of block N 314 is illustrated as including a validation request 316. Validation request 316 is illustrated as including decryption key 1 317, decryption key 2 318, decryption key 3 319, user restrictions 320, and a specification of the requested fields 350…A requested field can be a user data field that is to be validated. The requested fields specifier 350 indicates (create validation conditions) which of the encrypted user data fields are to be validated and can specify where the relevant encrypted user data fields are located or how to find them.”), 
	Bessonov teaches all the limitations of claims 1 and 7 above, however fails to explicitly teach but Newman teaches:
encrypt the validation conditions, and transmit the encrypted validation conditions to a secure, distributed block file system (Newman, col. 3 lines 20-31 “once a data store (e.g., file system, relational database, NoSQL database, flat file database) is populated with enough semantically intact data, the data may be mined, stored, queried, audited, and validated.” and col. 4 lines 59-67 “the compliance subsystem 310 compares the payload of unvalidated data structure 304 to a schema (validation conditions) as defined by the validation source. Validating may include retrieving the rules for the various entities in the payload checking for their compliance… If the payload fails to include two parties, the unvalidated data structure 304 would be rejected as failing to comply with the schema and not added to a blockchain.” And col. 5 lines 28-48 “If both the compliance subsystem 310 and attribution subsystem 314 indicate the payload complies with the schema, and is properly attributable to the publisher, the signature subsystem 316 may attach a compliance signature to the unvalidated data structure 304 to create validated data structure 306…The validated data structure 306 represents an example format of a compliance signed data structure (encrypted validation conditions)…After a compliance signature has been added to a data structure, the validated data structure 306 may be added to a blockchain (distributed block file system). In some instances, the payload is not included in the blockchain, but only signed hashes of the payload.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newman’s blockchain data management into Bessonov’s data validation in a secure distributed environment, with a motivation to ensure data is compliant with an ontology in a distributed environment (Newman, col. 3 lines 49-54 and col. 4 lines 48-59). 
As per claims 2 and 8, the combination of Bessonov and Newman teach the apparatus of claim 1 and the apparatus of claim 7, respectively, wherein the validation conditions are applied to new transmissions to the secure, distributed block file system (Newman, col 4 lines 48-67 “The validating system 302 may include at least one web server to respond to API calls (new transmissions) from publishers of data, such as unvalidated data structure 304…In an example, the compliance subsystem 310 compares the payload of unvalidated data structure 304 to a schema as defined by the validation source. Validating may include retrieving the rules for the various entities in the payload checking for their compliance... If the payload fails to include two parties, the unvalidated data structure 304 would be rejected as failing to comply with the schema (validation conditions) and not added to a blockchain. In an example, the compliance subsystem 310 calls a third-party service to check the payload for validation.” And col. 8 lines 24-40 “To enter data into the blockchain 602, the user 606 may visit a website, use an application on the user's phone, or personal computer, etc. to manually enter in the information described above. The data may be transmitted (new transmission) to one or more of the servers that are permitted to add data to the blockchain (distributed block file system) 602 (e.g., permissioned servers)…the data is formatted, signed, and validated as described above in FIGS. 3 and 5.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newman’s blockchain data management into Bessonov’s data validation in a secure distributed environment, with a motivation to ensure data added to a blockchain is compliant with an ontology (Newman, col. 3 lines 49-54 and col. 4 lines 48-59). 
As per claims 3 and 9, the combination of Bessonov and Newman teach the apparatus of claim 1 and the apparatus of claim 8, respectively, wherein execution of the instructions further cause the computer processor to: pre-define the format requirements (Newman, col. 3 lines 51-54 “a web service may be provided that validates data according to a known schema (pre-defined format requirements) and provides a digital compliance signature indicating the data is valid.” And col. 4 lines 59-67 “the compliance subsystem 310 compares the payload of unvalidated data structure 304 to a schema as defined by the validation source. Validating may include retrieving the rules for the various entities in the payload checking for their compliance. For example, the schema may indicate that the type “SwapContract” requires two “Party” types. If the payload fails to include two parties, the unvalidated data structure 304 would be rejected as failing to comply with the schema and not added to a blockchain.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newman’s blockchain data management into Bessonov’s data validation in a secure distributed environment, with a motivation to ensure data added to a blockchain is compliant with an ontology (Newman, col. 3 lines 49-54 and col. 4 lines 48-59). 

As per claims 4 and 10, the combination of Bessonov and Newman teach the apparatus of claim 3 and the apparatus of claim 9, respectively, wherein the validation conditions contain the entire logic of the pre-defined format requirements without external links (Bessonov, para. [0068] “The smart contract VM can run the method or subroutine using the input data (validation conditions) and can store the result on the blockchain.” and para. [0087] “The business 406 can executes smart contracts  to ensure the certificate restrictions or other rules of the validation certificates (format requirements) are upheld. The validator 405 can be responsible for independent validation and certification of user data or business data… The validator may also generate a smart contract (without external links) to be used in all transactions with a specific data/certificate pair.” and Newman, col. 3 lines 51-54 “a web service may be provided that validates data according to a known schema (pre-defined format requirements) and provides a digital compliance signature indicating the data is valid.” And col. 6 lines 13-46 “The semantic schema (entire logic) may identify rules such as names of object types (also referred to an elements), properties of object types, valid values for the properties, restriction on operations of object types with respect to other object types, among other things.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newman’s blockchain data management into Bessonov’s data validation in a secure distributed environment, with a motivation to ensure data added to a blockchain is compliant with an ontology (Newman, col. 3 lines 49-54 and col. 4 lines 48-59). 
As per claims 5 and 11, the combination of Bessonov and Newman teach the apparatus of claim 4 and the apparatus of claim 10, respectively, wherein the validation conditions comprise a node filter (Bessonov, para. [0068] “The smart contract VM 119 run by the network nodes 401 can implement a standardized VM specified for the blockchain. Note that the smart contract VM 119 can be considered to be executable code within the blockchain maintenance and execution code 107 of the network nodes 401. The smart contracts are executable code (node application) that can be executed by a smart contract VM. For example, an entity can enter a transaction on the blockchain 300 that provides input data to and invokes a method or subroutine within the smart contract. The smart contract VM can run the method or subroutine using the input data and can store the result on the blockchain.” and para. [0087] “The business 406 can executes smart contracts (node filter) to ensure the certificate restrictions or other rules of the validation certificates are upheld. The validator 405 can be responsible for independent validation and certification of user data or business data… The validator may also generate a smart contract to be used in all transactions with a specific data/certificate pair. The validator 405 is a trusted and known entity who can be comparable to block validators in POS/POA blockchains.”).
As per claims 6 and 12, the combination of Bessonov and Newman teach the apparatus of claim 5 and the apparatus of claim 11, respectively, wherein the validation conditions are executed by a node application (Bessonov, para. [0068] “The smart contract VM 119 run by the network nodes 401 can implement a standardized VM specified for the blockchain. Note that the smart contract VM 119 can be considered to be executable code within the blockchain maintenance and execution code 107 of the network nodes 401. The smart contracts are executable code (node application) that can be executed by a smart contract VM. For example, an entity can enter a transaction on the blockchain 300 that provides input data to and invokes a method or subroutine within the smart contract. The smart contract VM can run the method or subroutine using the input data and can store the result on the blockchain. Those practiced in the art of blockchain distributed applications (dApps) are familiar with writing, deploying, accessing, transacting with, and interacting with smart contracts.”).
As per claim 13, Bessonov teaches a method, comprising: 
accessing information in a database, the database containing encrypted records that provide format requirements (Bessonov, para. [0070] “FIG. 5 depicts network nodes 502 maintaining an open public decentralized storage (OPDS) 501, according to embodiments disclosed herein. The validator 405, the business 406, and the user 403 can access the OPDS 501 through OPDS network nodes 502 to thereby read data from or write data to the ODPS.” And para. [0072] FIG. 7 is a flow chart illustrating an example, from the perspective of an entity operating and maintaining a datastore such as BASE (database), of a method for validating data and attesting to its accuracy in a secure distributed environment 700…After the start 701, encrypted user data fields (encrypted records) encrypted by user private keys are received 702… A data request can be received from a validator 704. The data request can specify at least one requested field (format requirements), the requested fields being one of the encrypted user data fields. In response to the data request, the requested data fields can be provided to the validator”); 
decrypting the encrypted data; creating, by a computer processor, validation conditions based on the format requirements (Bessonov, para. [0073] “a method validating data and attesting to its accuracy in a secure distributed environment 800, according to embodiments disclosed herein. After the start 801 a validation request can be received 802. A user may be requesting validation of at least one requested field…The encrypted user data fields can be obtained 803 and decrypted (decrypt encrypted data) 804 to obtain the requested data fields (format requirements).” And para. [0066] “The block data 315 of block N 314 is illustrated as including a validation request 316. Validation request 316 is illustrated as including decryption key 1 317, decryption key 2 318, decryption key 3 319, user restrictions 320, and a specification of the requested fields 350…A requested field can be a user data field that is to be validated. The requested fields specifier 350 indicates (create validation conditions) which of the encrypted user data fields are to be validated and can specify where the relevant encrypted user data fields are located or how to find them.”); 
	Bessonov teaches all the limitations of claim 13 above, however fails to explicitly teach but Newman teaches:
encrypting the validation conditions; and transmitting the validation conditions to the secure, distributed file system (Newman, col. 3 lines 20-31 “once a data store (e.g., file system, relational database, NoSQL database, flat file database) is populated with enough semantically intact data, the data may be mined, stored, queried, audited, and validated.” and col. 4 lines 59-67 “the compliance subsystem 310 compares the payload of unvalidated data structure 304 to a schema (validation conditions) as defined by the validation source. Validating may include retrieving the rules for the various entities in the payload checking for their compliance… If the payload fails to include two parties, the unvalidated data structure 304 would be rejected as failing to comply with the schema and not added to a blockchain.” And col. 5 lines 28-48 “If both the compliance subsystem 310 and attribution subsystem 314 indicate the payload complies with the schema, and is properly attributable to the publisher, the signature subsystem 316 may attach a compliance signature to the unvalidated data structure 304 to create validated data structure 306…The validated data structure 306 represents an example format of a compliance signed data structure (encrypted validation conditions)…After a compliance signature has been added to a data structure, the validated data structure 306 may be added to a blockchain (distributed block file system). In some instances, the payload is not included in the blockchain, but only signed hashes of the payload.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newman’s blockchain data management into Bessonov’s data validation in a secure distributed environment, with a motivation to ensure data is compliant with an ontology in a distributed environment (Newman, col. 3 lines 49-54 and col. 4 lines 48-59). 
As per claim 14, the combination of Bessonov and Newman teach the method of claim 13, further comprising: transmitting a new file to the secure, distributed file system (Newman, col 4 lines 48-67 “The validating system 302 may include at least one web server to respond to API calls (new transmissions) from publishers of data, such as unvalidated data structure 304…In an example, the compliance subsystem 310 compares the payload of unvalidated data structure 304 to a schema as defined by the validation source. Validating may include retrieving the rules for the various entities in the payload checking for their compliance... If the payload fails to include two parties, the unvalidated data structure 304 would be rejected as failing to comply with the schema (validation conditions) and not added to a blockchain. In an example, the compliance subsystem 310 calls a third-party service to check the payload for validation.” And col. 8 lines 24-40 “To enter data into the blockchain 602, the user 606 may visit a website, use an application on the user's phone, or personal computer, etc. to manually enter in the information described above. The data may be transmitted (new transmission) to one or more of the servers that are permitted to add data to the blockchain (distributed block file system) 602 (e.g., permissioned servers)…the data is formatted, signed, and validated as described above in FIGS. 3 and 5.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newman’s blockchain data management into Bessonov’s data validation in a secure distributed environment, with a motivation to ensure data added to a blockchain is compliant with an ontology (Newman, col. 3 lines 49-54 and col. 4 lines 48-59). 

As per claim 15, the combination of Bessonov and Newman teach the method of claim 14, wherein the validation conditions are applied to the new file (Newman, col 4 lines 48-67 “The validating system 302 may include at least one web server to respond to API calls (new transmissions) from publishers of data, such as unvalidated data structure 304…In an example, the compliance subsystem 310 compares the payload of unvalidated data structure 304 to a schema as defined by the validation source. Validating may include retrieving the rules for the various entities in the payload checking for their compliance... If the payload fails to include two parties, the unvalidated data structure 304 would be rejected as failing to comply with the schema (validation conditions) and not added to a blockchain. In an example, the compliance subsystem 310 calls a third-party service to check the payload for validation.” And col. 8 lines 24-40 “To enter data into the blockchain 602, the user 606 may visit a website, use an application on the user's phone, or personal computer, etc. to manually enter in the information described above. The data may be transmitted (new transmission) to one or more of the servers that are permitted to add data to the blockchain (distributed block file system) 602 (e.g., permissioned servers)…the data is formatted, signed, and validated as described above in FIGS. 3 and 5.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newman’s blockchain data management into Bessonov’s data validation in a secure distributed environment, with a motivation to ensure data added to a blockchain is compliant with an ontology (Newman, col. 3 lines 49-54 and col. 4 lines 48-59). 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210232539 A1 -  Document storage and verification.
US 20200242212 A1 – Authorizing access to restricted content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437           
                                                                                                                                                                                             /ALI S ABYANEH/Primary Examiner, Art Unit 2437